         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 1 of 22




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS
                                    WICHITA DIVISION

PHILADELPHIA INDEMNITY INSURANCE COMPANY,                     )
                                                              )
                                Plaintiff,                    )
                                                              )
           vs.                                                )
                                                              )   Case No. ________
                                                              )
PAL’S GLASS SERVICE, INC.,                                    )
                                                              )
           Serve: BD Registered Agent, Inc., Resident Agent   )
                  301 N. Main, Suite 600                      )
                  Wichita, Kansas 67202                       )
                                                              )
                                                              )
BLU ROCK CONCRETE, LLC,                                       )
                                                              )
           Serve: Tim Sinclair, Resident Agent                )
                  301 N. St. Francis Street                   )
                  Wichita, Kansas 67202                       )
                                                              )
                                                              )
INTEGRATED GROUP HOLDINGS, INC.,                              )
                                                              )
           Serve: BD Registered Agent, Inc., Resident Agent   )
                  301 N. Main, Suite 600                      )
                  Wichita, Kansas 67202                       )
                                                              )
                                                              )
SINCLAIR MASONRY, INC.,                                       )
                                                              )
           Serve: Milo M. Unruh, Jr., Resident Agent          )
                  300 W. Douglas, Suite 330                   )
                  Wichita, Kansas 67202                       )
                                                              )
                                                              )
INTEGRATED PROPERTIES, LLC,                                   )
                                                              )
           Serve: BD Registered Agent, Inc., Resident Agent   )
                  301 N. Main, Suite 600                      )
                  Wichita, Kansas 67202                       )
                                                              )




{9254/001//01555119;2 }
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 2 of 22




TIM L. SINCLAIR,                                                       )
                                                                       )
           Serve: Tim Sinclair                                         )
                  1002 E. Waterview                                    )
                  Andover, Kansas 67202                                )
                                                                       )
AND                                                                    )
                                                                       )
DAVID A. HAYNES,                                                       )
                                                                       )
           Serve: David A. Haynes                                      )
                  1713 N. Timbercreek Drive                            )
                  Mulvane, KS 67210                                    )
                                                                       )
                                                                       )
                                    Defendants.                        )


                                              COMPLAINT

           Plaintiff Philadelphia Indemnity Insurance Company, by and through counsel, respectfully

submits this Complaint against Defendants Pal’s Glass Service, Inc.; Blu Rock Concrete, LLC;

Integrated Group Holdings, Inc.; Sinclair Masonry, Inc.; Integrated Properties, LLC; Tim L.

Sinclair; and David A. Haynes. In support, Philadelphia Indemnity Insurance Company states:

                                                  PARTIES

           1.         Plaintiff Philadelphia Indemnity Insurance Company (the “Surety”), is a

Pennsylvania corporation authorized to do business in the State of Kansas.

           2.         Defendant Pal’s Glass Service, Inc. (“Pal’s Glass”), is a Kansas corporation

transacting business under the trade name “Pal’s Glass” and may be served with process through

its Resident Agent, BD Registered Agent, Inc., at 301 N. Main, Suite 600, Wichita, Kansas 67202.

           3.         Defendant Blu Rock Concrete, LLC (“Blu Rock”), formerly Gorilla Concrete LLC,

is a Kansas limited liability company that may be served with process through its Resident Agent,

Tim Sinclair, at 301 N. St. Francis Street, Wichita, Kansas 67202.



{9254/001//01555119;2 }                              2
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 3 of 22




           4.         Defendant Integrated Group Holdings, Inc. (“Integrated Group Holdings”), is a

Kansas corporation that from time to time transacts business under the trade name “Pal’s Glass”

and may be served with process through its Resident Agent, BD Registered Agent, Inc., at 301 N.

Main, Suite 600, Wichita, Kansas 67202.

           5.         Defendant Sinclair Masonry, Inc. (“Sinclair Masonry”), is a Kansas corporation

that may be served with process through its Resident Agent, Milo M. Unruh, Jr., at 300 W.

Douglas, Suite 330, Wichita, Kansas 67202.

           6.         Defendant Integrated Properties, LLC (“Integrated Properties”), is a Kansas limited

liability company that may be served with process through its Resident Agent, BD Registered

Agent, Inc., at 301 N. Main, Suite 600, Wichita, Kansas 67202.

           7.         Defendant Tim L. Sinclair is an individual and a Kansas resident that resides and

may be served process at 1002 E. Waterview, Andover, Kansas 67202.

           8.         Defendant David A. Haynes is an individual and a Kansas resident that resides and

may be served process at 1713 N. Timbercreek Drive, Mulvane, Kansas 67210.

                                     STATEMENT OF JURISDICTION


           9.         The jurisdiction of this Court over the subject matter of this action is predicated on

28 U.S.C. § 1332. The parties, including the respective members of each limited liability company

defendant, are diverse and the amount in controversy exceeds $75,000.00, exclusive of interest

and cost.

                                                    VENUE

           10.        Venue is proper in this district under 28 U.S.C. § 1391 in that (a) all defendants are

domiciled, reside and/or maintain their principal place of business in the State of Kansas; and/or

(b) a substantial part of the claims, allegations and events giving rise to this action occurred in the



{9254/001//01555119;2 }                                 3
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 4 of 22




State of Kansas; (c) the defendants are subject to personal jurisdiction in the State of Kansas at the

commencement of this action; and (4) there is no district in which the action may otherwise be

brought.

                                        GENERAL ALLEGATIONS

           11.        Blu Rock operates in the concrete business and Integrated Group Holdings, which

operates from time to time as Pal’s Glass, and Pal’s Glass itself, operate in the glass and glazing

business.

           12.        The Surety provided performance and payment bonds (the “Bonds”) to Blu Rock,

Integrated Group Holdings, Sinclair Masonry and Pal’s Glass (collectively the “Bonded

Principals”).

           13.        Pursuant to certain construction contracts, the Bonded Principals have current

obligations to named obligees in the contracts (collectively these are the “Bonded Contracts”).

           14.        The Bonded Principals are in default on most if not all the Bonded Contracts.

           15.        The Surety believes that the Bonded Principals have ceased operations or started

new operations under a different operating structure.

           16.        The Bonded Principals remain in possession of specific materials that were paid for

by the owners of the projects that these Bonded Contracts relate (collectively the “Bonded

Projects”) and have failed or refused to hand over these materials to the Surety so that they may

be used in the Bonded Contracts.

           17.        The Bonded Principals may have control over remaining proceeds received from

work performed on the Bonded Projects.

           18.        Defendant Tim L. Sinclair (“Sinclair”) owns and operates Pal’s Glass, Integrated

Group Holdings and Blu Rock.




{9254/001//01555119;2 }                                4
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 5 of 22




           19.        On October 30, 2017, in consideration of the Surety providing the Bonds, Sinclair

executed a certain General Indemnity Agreement (“GIA”), signing on behalf of Pal’s Glass

Service, Inc., by Tim L. Sinclair, its President; Sinclair Masonry, Inc., by Tim L. Sinclair, its

President; Integrated Group Holdings, Inc., by Tim L. Sinclair, its President; Integrated Properties,

LLC, by Tim L. Sinclair, its Member; Gorilla Concrete, LLC (now Blu Rock); and himself

individually (collectively the “Indemnitors”). A true and accurate copy of the GIA (with redaction)

is attached hereto as Exhibit A and is incorporated herein by reference.

           20.        David A. Haynes (“Haynes”) also executed the GIA and serves as an indemnitor to

the bonded obligations of the Bonded Principals (Haynes is hereafter referred to as part of the

above-identified “Indemnitors”).

         The Performance and Payment Bonds Issued by the Surety and the Contractual
                   Obligations of the Bonded Principals to Certain Obligees

           21.        The Surety provided certain payment and performance bonds to Blu Rock:

                      (1)    Bond No.: B00039500028; Obligee: Crossland Construction Company;
                             Project: Aldi #80, Bolivar, MO; Bond Date: May 25, 2018; Penal Sum:
                             $119,912.00;

                      (2)    Bond No.: B00039500030; Obligee: Crossland Construction Company;
                             Project: Aldi #11, Freemont, NE; Bond Date: May 25, 2018; Penal Sum:
                             $299,364.00;

                      (3)    Bond No.: B00039500011; Obligee: Crossland Construction Company;
                             Project: MSSU Nixon Halls Subs Job 17M030 Contract 3A; Bond Date:
                             January 22, 2018; Penal Sum: $657,250.00;

                      (4)    Bond No.: B00039500014; Obligee: Crossland Construction Company;
                             Project: Aldi #75, Omaha, NE; Bond Date: February 12, 2018; Penal Sum:
                             $105,001.00;

                      (5)    Bond No.: B00039500031; Obligee: Crossland Construction Company;
                             Project: Wamego Aquatic Center; Bond Date: May 25, 2018; Penal Sum:
                             $360,873.10;




{9254/001//01555119;2 }                               5
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 6 of 22




                      (6)    Bond No.: B00039500032; Obligee: Crossland Construction Company;
                             Project: Aldi #58, Independence, MO; Bond Date: June 1, 2018; Penal Sum:
                             $106,778.00;

                      (7)    Bond No. B00039500033; Obligee: Crossland Construction Company;
                             Project: Aldi #51, Overland Park; Bond Date: June 13, 2018; Penal Sum:
                             $134,741.00;

                      (8)    Bond No.: B00039500034: Obligee: Crossland Construction Company;
                             Project: Aldi #40, Bellevue, NE; Bond Date: June 27, 2018; Penal Sum:
                             $104,900.00;

                      (9)    Bond No.: B00039500035; Obligee: Crossland Construction Company;
                             Project: Pittsburg High School; Bond Date: June 27, 2018; Penal Sum:
                             $426,442.00;

                      (10)   Bond No.: B00039500002; Obligee: Prosser Wilbert Construction; Project:
                             Oakview Self Storage; Bond Date: November 15, 2017; Penal Sum:
                             $476,000.00; and

                      (11)   Bond No.: B00039500037; Obligee: Crossland Construction Company;
                             Project: Aldi #56, Excelsior Springs, MO; Bond Date: July 21, 2018; Penal
                             Sum: $309,697.00.

           22.        The Surety provided certain payment and performance bonds to Integrated Group

Holdings:

                      (1)    Bond No.: B00039500017; Obligees: Crane Construction and Stillwater
                             Public School; Project: Westwood Elementary; Bond Date: April 2, 2019;
                             Penal Sum: $571,000.00.

           23.        The Surety provided certain payment and performance bonds to Sinclair Masonry,
Inc.:

                      (1)    Bond No.: B00039500036; Obligee: Atlas Construction Group, LLC;
                             Project: Newkirk; Bond Date: July 11, 2018; Penal Sum: $508,600.00.

           24.        The Surety provided certain payment and performance bonds to Pal’s Glass:

                      (1)    Bond No.: B00039500021; Obligee: L. Keeley; Project: Excel Energy
                             Canyon Ctr.; Bond Date: April 11, 2018; Penal Sum: $705,121.00;

                      (2)    Bond No.: B00039500005; Obligee: Key Construction Oklahoma; Project:
                             AMC Building, 4909 E. 73rd, Tulsa, OK; Bond Date: November 13, 2017;
                             Penal Sum: $242,000.00;



{9254/001//01555119;2 }                              6
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 7 of 22




                      (3)      Bond No.: B00039500007; Obligee: Crossland Construction Company;
                               Project: Mustang Educational Resource Center; Bond Date: December 6,
                               2017; Penal Sum: $256,200.00;

                      (4)      Bond No.: B00039500009; Obligee: Crossland Construction Company;
                               Project: MSSU Nixon Hall - Subs; Bond Date: January 5, 2018; Penal Sum:
                               $313,600.00;

                      (5)      Bond No.: B00039500016; Obligee: Crossland Construction Company;
                               Project: Mustang Middle School; Bond Date: March 19, 2018; Penal Sum:
                               $270,000.00;

                      (6)      Bond No.: B00039500022; Obligee: Crossland Construction Company;
                               Project: Mustang HS Science Academy; Bond Date: April 24, 2018; Penal
                               Sum: $118,000.00; and

                      (7)      Bond No.: B00039500025; Obligee: Flintco; Project: Independent School
                               District #9 Union Public School; Bond Date: May 21, 2018; Penal Sum:
                               $253,000.00.

          The Bonded Principals and the Indemnitors’ Obligations Pursuant to the GIA

           25.        The GIA makes the Indemnitors jointly and severally liable to the Surety for all

payments made under the various payment bonds and all costs, damages, and monies paid or

expended by the Surety in connection to its performance on the various performance bonds.

           26.        Additionally, the GIA was made “for the purpose of collateralizing, exonerating,

and indemnifying the Surety for any Bonds issued pursuant to this Agreement (the GIA).”

           27.        More specifically, paragraph 3 of the GIA provides indemnity to the Surety, stating:

                            INDEMNITY - Principals and Indemnitors agree to indemnify
                            and hold harmless Surety from and against any Liability & Loss
                            sustained or incurred: (a) by reason of having executed or being
                            requested to execute any and all Bonds; (b) by failure of
                            Principals or Indemnitors to perform or comply with any of the
                            covenants or conditions of this Agreement or any other
                            agreement; and (c) in enforcing any of the covenants or
                            conditions of this Agreement or any other agreement. The
                            Principals' and Indemnitors' obligations to indemnify the Surety
                            shall also apply to any Bond renewals, continuations or
                            substitutes therefore and shall extend to any payments made by
                            Surety under the Good Faith belief that (a) Surety was or might



{9254/001//01555119;2 }                                  7
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 8 of 22




                          be liable therefor or (b) the payments were necessary or
                          advisable to protect any of Surety's rights or to avoid or lessen
                          Surety's liability or alleged liability. In the event of payments by
                          Surety, Principals and Indemnitors agree to accept vouchers, a
                          sworn itemization, or other evidence of such payments as prima
                          facie evidence of the fact and extent of the liability of Principals
                          and Indemnitors to Surety in any demand, claim or suit by Surety
                          against Principals and Indemnitors. Separate suits may be
                          brought under this Agreement as causes of action accrue, and the
                          pendency or termination of any such suit shall not bar any
                          subsequent action by Surety. The Surety may, but shall not be
                          obligated to, join any or all of the Principals or Indemnitors as
                          parties to any action relating to any Bonds or this Agreement,
                          and Surety shall have no obligation to exhaust any remedies
                          against any person or entity prior to pursuing any such action
                          against one or more Principals or Indemnitors. All Principals and
                          Indemnitors waive and subordinate all rights of indemnity,
                          subrogation, and contribution against each other until all
                          obligations due to the Surety under this Agreement, at law, or at
                          equity have been fully satisfied. The Surety shall be entitled to
                          intervene in any action between one or more Principals or
                          Indemnitors in order to enforce this provision.


           28.        Paragraph 4 requires Indemnitors to post collateral, stating:

                          POSTING OF COLLATERAL - Principals and Indemnitors
                          agree to deposit collateral immediately upon demand by
                          Surety an amount equaling any and/or all of the following: (a)
                          the face amount of any claim or demand that is asserted against
                          Surety under any Bond(s) plus the Surety's estimate of the costs
                          and expenses Surety may sustain and incur while paying,
                          compromising, resisting, defending, trying or appealing the
                          claim or demand (in Surety's sole discretion); (b) sums posted
                          by Surety as a reserve for the payment of potential losses and/or
                          expenses; (c) all costs and expenses incurred in connection with
                          investigating, paying or litigating any claim, and/or enforcing
                          this Agreement, including but not limited to legal fees and
                          expenses, professional and consulting fees, technical and expert
                          witness fees and expenses; (d) all accrued and unpaid premiums
                          owing to Surety for the issuance, continuation or renewal of any
                          Bonds or for any policy of insurance issued by Surety for the
                          Principal or Indemnitors; (e) funds loaned or advanced by Surety
                          (at the Surety's sole discretion) to the Principal; and (f) all other
                          amounts payable to Surety according to the terms and conditions
                          of this Agreement or any other agreement between Surety and



{9254/001//01555119;2 }                                  8
         Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 9 of 22




                          Principals or Indemnitors. Surety may, in its sole discretion,
                          either retain or use any part or all of the collateral in settlement
                          or payment of any claim made under any Bond(s), as collateral
                          or reimbursement for any actual Liability & Loss already
                          incurred, as reserve to cover the amount of any potential
                          Liability & Loss, or for any other purpose related to any Liability
                          & Loss for which the Indemnitors would be required to
                          collateralize, exonerate, or indemnify Surety under the terms of
                          this Agreement. The Principals and Indemnitors shall be
                          obligated to deposit the amount of collateral demanded by
                          Surety regardless of whether they dispute their liability for any
                          Liability & Loss or potential Liability & Loss or assert any
                          defenses to the validity or enforcement of this Agreement. In the
                          event that Surety demands collateral from more than one
                          Principal or Indemnitor, Surety shall be entitled, in its sole
                          discretion, to apportion the amount of collateral required to be
                          deposited by each Principal or Indemnitor. If Surety permits the
                          Principals and Indemnitors to deposit less than the full amount
                          of either (a) through (f) herein, Surety may, from time to time,
                          require the Principals and Indemnitors to increase the amount of
                          the collateral by any amount Surety deems appropriate, in its
                          sole discretion, up to an amount equal to (a) through (f) herein.
                          In the event that the Principals and Indemnitors fail to deposit
                          the amount of cash collateral required under this provision,
                          Surety may, in its sole discretion, direct the Principals and
                          Indemnitors to deposit alternate forms of collateral security
                          acceptable to Surety. Principals and Indemnitors acknowledge
                          that their duty to deposit collateral under this Paragraph is
                          specifically enforceable because Surety lacks an adequate
                          remedy at law and their failure to deposit collateral with Surety
                          as required by this Paragraph will cause irreparable harm to as
                          to justify injunctive relief compelling the deposit of collateral.
                          Surety agrees to refund any unused portion of the deposit,
                          without any interest or other damages for loss of use of such
                          funds, upon the termination of all liability of Surety on all Bonds
                          and the full performance of all of the Principals and Indemnitors
                          of all obligations under this Agreement.
[Emphasis added].

           29.        Paragraph 5 requires Indemnitors to assign certain rights under all Bonded

Contracts, stating:

                      ASSIGNMENTS - In the event of a Default, Principals and
                      Indemnitors do hereby assign, transfer and set over to Surety,
                      as of the date of execution of each Bond, all of their rights under all



{9254/001//01555119;2 }                                  9
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 10 of 22




                      Bonded Contract(s) including: (a) their right, title and interest in all
                      subcontracts, purchase orders, and any surety bonds supporting such
                      agreements, let in connection therewith; (b) all machinery, plant,
                      equipment, tools and materials which shall be upon the site of
                      the work or elsewhere for use in connection with the Bonded
                      Contract(s) including all materials ordered or fabricated for the
                      Bonded Contract(s); (c) all claims and causes of action against any
                      parties to the Bonded Contract(s) or against third parties arising
                      from or relating to the Bonded Contract(s); (d) any and all sums due,
                      or to become due under the Bonded Contract(s), including all
                      monies earned or unearned which are unpaid at the time of notice
                      from Surety to the Obligee regarding such sums; (e) all rights it has
                      in patents, patented processes, licenses, designs, copyrights,
                      trademarks and all other intellectual property rights required for the
                      performance of the work for which Surety has issued bonds, and
                      expressly authorize Surety to use these property rights as required
                      in Surety's discretion to complete the Bonded Contract(s); and (f)
                      any other rights to payment from any person or entity in relation to
                      the Bonded Contracts, including but not limited to, any insurance
                      proceeds or premium refunds, any tax or assessment refunds, or any
                      rights to payment by virtue of participation in a partnership, joint
                      venture, or the like. In the event that the Surety receives any monies
                      in excess of the total amount of its Liability & Loss or potential
                      Liability & Loss on any individual Bond or Bonded Contract, Surety
                      shall be entitled to apply any such excess amounts toward the
                      Surety's Liability & Loss or potential Liability & Loss on any other
                      Bonds or Bonded Contracts until the Surety has been fully
                      reimbursed and collateralized as provided by the terms of this
                      Agreement. In the event of Default, Principals and Indemnitors
                      further hereby agree to appoint and designate Surety and its
                      authorized representatives as their respective Attorneys-in-Fact with
                      power to (i) endorse and sign in the name of Principals or
                      Indemnitor, as payee or otherwise, all documents and all checks,
                      drafts, warrants or other instruments made or issued in connection
                      with the Bonded Contract(s); (ii) receive, collect and disburse the
                      proceeds of all such checks, drafts or warrants; and (iii) direct the
                      Obligee or project owner to deposit any further progress payments
                      or other forms of payment in relation to a Bonded Contract to a
                      specific bank account, or to make checks payable, jointly, to the
                      Principal and the Surety or to the Principal and such laborers,
                      materialmen, or others as may be indicated by the Surety; and (iv)
                      execute any and all documents in connection with the Bonded
                      Contract(s) consistent with the Surety's rights as assignee per the
                      terms of this paragraph.

[Emphasis added].



{9254/001//01555119;2 }                                 10
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 11 of 22




           30.        Paragraph 6 provides that the Surety shall have the right to file a UCC-1 giving the

Surety a security interest in its rights granted in the GIA. This provision provides:

                      FILING OF AGREEMENT UNDER THE UCC - This Agreement
                      shall constitute a Security Agreement and grants to Surety a security
                      interest in all assets, and also shall constitute a Financing Statement
                      naming Surety as secured creditor and each Indemnitor as debtor,
                      both in accordance with the provisions of the Uniform Commercial
                      Code of every jurisdiction wherein such Code is in effect. The filing
                      or recording of a copy of this Agreement shall be solely at the option
                      of Surety and Surety's failure to do so shall not release or impair any
                      obligation of Indemnitors, under this Agreement or otherwise
                      arising, nor shall such failure be in any manner in derogation of
                      Surety's rights under this Agreement or otherwise. Each Indemnitor
                      hereby irrevocably appoints and designates Surety or its authorized
                      representative as its respective Attorneys-in-Fact to sign any
                      Financing Statement or any other form which may be required in
                      order to file the same in any jurisdiction or office. A carbon,
                      photographic or other reproduction of this Agreement may be filed
                      as a Financing Statement.


           31.        Paragraph 9 grants the Surety the exclusive right to decide and determine claims

made under the Bonds, providing:

                      CLAIMS - Surety shall have the exclusive right, in its sole
                      discretion, to decide and determine whether any claim, liability, suit
                      or judgment made or brought against Surety on any Bond shall or
                      shall not be paid, compromised, resisted, defended, tried or
                      appealed, on the basis of Surety's Good Faith belief that it is or could
                      be liable or because the Surety deems it necessary or expedient to
                      do so, and Surety's decision thereon shall be final and binding upon
                      the Indemnitors. Subject to the Surety's rights set forth in the first
                      sentence of this section, which shall remain in full force and effect,
                      if Principals or Indemnitors desire that the Surety litigate such claim
                      or demand, or defend such suit, or appeal from such judgment, they
                      shall, upon request: (a) provide a reasonable basis or bases for
                      litigating such claim or demand, or defending such suit, or appealing
                      from such judgment; and (b) deposit with the Surety cash or
                      collateral satisfactory to the Surety in kind and amount to be used in
                      paying any judgment or judgments rendered, or which might be
                      rendered, against the Surety, together with interest, costs and
                      attorneys' fees.



{9254/001//01555119;2 }                                 11
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 12 of 22




           32.        Paragraph 21 makes all funds due or to become due under any of the Bonded

Contracts impressed with an express, constructive, and/or resulting trust. The provision states:

                      TRUST FUND - Principals and Indemnitors agree and expressly
                      declare that all funds due or to become due under any Bonded
                      Contract are impressed with an express, constructive, and/or
                      resulting trust, whether in the possession of Principals or another
                      and whether designated trust funds or not, for the benefit and
                      payment of all persons to whom Principals incur obligations in the
                      performance of such contract for which Surety would be liable under
                      any Bond, which express, constructive, and/or resulting trust also
                      inures to Surety’s benefit… All funds due or to become due under
                      any Bonded Contract, which constitute trust funds, shall be used for
                      the sole purpose of performance or payment of obligation under the
                      Bonded Contract for which Surety would be liable under its
                      Bond(s), until that purpose has been fully satisfied…

           33.        In the GIA, “Default” is defined in pertinent part, as any instance or condition

where one or more of the Bonded Principals and/or the Indemnitors have or are alleged to have:

(1) Forfeited, breached, abandoned, repudiated, or defaulted any Bonded Contract; (2) Neglected

or refused to pay for any indebtedness for labor, materials, or services used in the prosecution of a

Bonded Contract; (3) failed to honor any obligation under this Agreement; (4) Violated any other

written agreement with Surety, or (5) Failed to procure the discharge of Surety from any Bond

upon Surety’s request.

                   The Current and Expected Exposure of the Surety Under the Bonds

           34.        The Surety issued performance and payment bonds to the Bonded Principals in the

total penal sum of $7,872,414.10.

           35.        In August and September 2018 Obligee L. Keeley issued Notices of Default to Blu

Rock and subsequently issued a Notice of Termination to Blu Rock on November 27, 2018. A true




{9254/001//01555119;2 }                               12
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 13 of 22




and accurate copy of the Notice of Termination is attached hereto as Exhibit B and incorporated

by reference.

           36.        In September and October 2018, Prosser Wilbert Construction, Inc. sent multiple

letters to Blu Rock informing it that it was in default of its Bonded Contract obligations. Prosser

Wilbert made a claim to the Surety for Blu Rock’s default on October 10, 2018. True and accurate

copies of this correspondence is attached hereto as Exhibit C and incorporated by reference.

           37.        On or about October 30, 2018, the Surety received notice that the Bonded Principals

defaulted or were at a material risk to default on all the Bonded Contracts in connection to their

work on the Bonded Projects. True and accurate copies of the notices received by the Surety are

attached hereto as Exhibit D and are incorporated herein by reference.

           38.        These defaults include, but potentially are not limited to the following:

                      (1)    Crossland letter of default for Aldi #11 Freemont, NE project to Blu Rock;

                      (2)    Crossland letter of default for Aldi #40 Bellevue, NE project to Blu Rock;

                      (3)    Crossland letter of default for Aldi #56 Excelsior Springs, MO project to

                             Blu Rock;

                      (4)    Crossland letter of default for Aldi #58 Independence, MO project to Blu

                             Rock;

                      (5)    Crossland letter of default for Aldi #80 Bolivar, MO project to Blu Rock;

                      (6)    Crossland letter of default for MSSU Nixon Hall project to Blu Rock;

                      (7)    Crossland letter of default for Sutherland’s Dodge City project to Blu Rock;

                             and

                      (8)    Crossland letter of default for Pittsburg Middle School Gym project to Blu

                             Rock.




{9254/001//01555119;2 }                                13
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 14 of 22




           39.        On or about November 15, 2018, the Surety received notice that its Bonded

Principal had been declared in default by Obligee Crane Construction Company for failure to

perform on the McKeever’s Market project. Crane subsequently terminated Blu Rock from the

project on December 7, 2018 for non-performance and failure to pay subs and suppliers. True and

accurate copies of these letters are attached hereto as Exhibit E and incorporated by reference.

           40.        On December 10, 2018, the Surety received notice that its bonded principals had

declared their default of their contract duties to Nabholz Construction Corporation for the

Stillwater Public Schools, Westwood Elementary Project, via a letter of termination from Nabholz

Construction Corporation. A true and accurate copy of this letter is attached as Exhibit F and

incorporated by reference herein.

           41.        Concurrently, the Surety issued Letters of Direction to certain Obligees, which

request that all remaining bonded contract funds from the Bonded Projects be paid to the Surety

in furtherance of the Surety’s performance and payment obligations. True and accurate copies of

the Letters of Direction are attached hereto as Exhibit G and are incorporated herein by reference.

           42.        The Surety received notice on November 20, 2018, that the Bonded Principals had

stopped their work and abandoned most of the Bonded Projects. True and accurate copies of these

letters are attached hereto as Exhibit H and are incorporated herein by reference.

           43.        In the November 20, 2018 letters, the Obligee makes demand upon the Surety to

address the Bonded Principals’ default, including performance obligations that remain on the

various Bonded Projects.

           44.        The Surety calculates that it has exposure on the Bonds of approximately

$4,500,000 and that its exposure is likely to increase.




{9254/001//01555119;2 }                              14
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 15 of 22




The Bonded Principals’ Improper Retention of Raw and Finished Materials that are Being
     Used in the Fabrication and Performance of the Work on the Bonded Projects

           45.        The Bonded Principals are storing at their shop or elsewhere under their control

certain raw and finished materials that the Bonded Principals use in the fabrication and

performance of their work on the Bonded Projects.

           46.        These materials were paid for by the owners on the various Bonded Projects.

           47.        Upon information and belief, the Bonded Principals are holding these materials in

trust for the specific use and incorporation into the Bonded Projects.

           48.        Each of these materials are earmarked and specifically labeled or easily identified

for use on specific bonded projects.

           49.        The Bonded Principals refuse to voluntarily hand over the materials despite being

obligated to do so and as a result they are causing the Surety to incur unnecessary increased costs

because the Surety will be forced to re-order and fabricate the materials in furtherance of its

obligation to complete certain bonded projects.

   The Bonded Principals’ Improper Control Over Remaining Bonded Contract Proceeds

           50.        The Indemnitors had previously held out to the Surety in writing that certain

materials for the Bonded Contracts were in its possession, including, at least $18,000.00 worth of

materials for the Mustang Science Academy Project (Bond No. B00039500022).

           51.        The Surety received notice that the Bonded Principals bank with Emprise Bank and

KS StateBank.

           52.        The Surety knows that bonded contract proceeds from the Bonded Projects get

deposited in one or both banks.

           53.        The deposit of bonded contract proceeds is easily identifiable and able to be traced.




{9254/001//01555119;2 }                                15
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 16 of 22




           54.        The Bonded Principals refuse to hand over or otherwise relinquish control of the

remaining bonded contract proceeds despite being obligated to do so and as a result they are

causing the Surety to incur unnecessary increased costs because the Surety will be forced to expend

part of the penal sum remaining on the respective Bonds to pay payment bond claims and to

complete performance obligations.


 The Surety’s Demand that the Bonded Principals and the Indemnitors Post Collateral and
   the Bonded Principals and the Indemnitors’ Refusal to Adhere to Their Obligations

           55.        On November 21, 2018, the Surety sent written demand to the Bonded Principals

and the Indemnitors that each satisfies the obligation to immediately post $3,000,000 in collateral

pursuant to the requirements on them from the GIA. A true and accurate copy of the November

21, 2018 demand to post collateral is attached hereto as Exhibit I and is incorporated herein by

reference.

           56.        The Surety sent another written demand on January 18, 2019 to the Bonded

Principals and Indemnitors that each satisfy the obligation to immediately post $4,500,000 in

collateral pursuant to the GIA. A true and accurate copy of this demand is attached hereto as

Exhibit J and incorporated by reference.

           57.        The Bonds were issued to the Bonded Principals in exchange for the agreement

made by the Bonded Principals and the Indemnitors to indemnify and hold the Surety harmless

from any loss incurred as a result of non-performance by the Bonded Principals.

           58.        The Bonded Principals and the Indemnitors have refused to post any in collateral

or otherwise protect the Surety from suffering irreparable harm, and as a result, are in default of

their obligations under the GIA.




{9254/001//01555119;2 }                              16
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 17 of 22




                                 COUNT I – SPECIFIC PERFORMANCE


           59.        The Surety realleges and incorporates every allegation of the preceding paragraphs

as though fully set forth below.

           60.        Section 4 of the GIA requires that the Bonded Principals and the Indemnitors “agree

to deposit collateral immediately upon demand by Surety an amount equaling any and/or all” of

the loss the Surety estimates it may incur.

           61.        The Surety sent two written demands to the Bonded Principals and the Indemnitors

to immediately post $3,000,000 in collateral, and then to post $4,500,000 in collateral, but they

refuse to adhere to their obligations to do so.

           62.        The GIA is a contract entitling the Surety to specific performance of the obligations

therein.

           63.        The reason that specific performance is required is the Surety will suffer irreparable

harm if collateral in the amount of $4,500,000 is not immediately posted because the Bonded

Principals and/or the Indemnitors are likely to spend or otherwise allow the remaining bonded

contract proceeds to dissipate, they are likely to dispose of the materials currently in their

possession or control, and these actions dissipate total Indemnitor and Principal assets otherwise

available to the Surety which may not otherwise be replaced.

           64.        Specific performance maintains the benefit of the bargain agreed to by the Surety.

In the GIA, the Principals and Indemnitors expressly acknowledge that their duty to deposit

collateral is specifically enforceable because the Surety lacks and adequate remedy at law and their

failure to deposit collateral with Surety will cause irreparable harm to the Surety.

           65.        The conditions and requirements exist for this court to grant specific performance

in the form of an order requiring the Bonded Principals and the Indemnitors to post $4,500,000 in



{9254/001//01555119;2 }                                17
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 18 of 22




collateral and the Surety requests such relief in enforcement of the indemnitors’ obligation under

the GIA.


           WHEREFORE, The Surety prays for judgment on Count I in its favor and against defendants

Pal’s Glass Service, Inc.; Blu Rock Concrete, LLC; Integrated Group Holdings, Inc.; Sinclair

Masonry, Inc., Integrated Properties, LLC, Tim L. Sinclair and David A. Haynes, and each of them

jointly and severally; that each are required and ordered to specifically perform the obligations set

forth in the General Indemnity Agreement, including, but not limited to, immediately posting

$4,500,000 in collateral; plus attorney’s fees, expenses, and costs incurred; for the costs of this action;

for consultants’ costs and expenses; and for such further relief that the Court deems just and proper.


                          COUNT II – REQUEST FOR PRELIMINARY INJUNCTION


           66.        The Surety realleges and incorporates every allegation of the preceding paragraphs

as though fully set forth below.

           67.        The Surety seeks an order enjoining the Bonded Principals and the Indemnitors

from spending or otherwise allowing the remaining bonded contract proceeds to dissipate until

collateral in the amount of $4,500,000 is posted.

           68.        The Surety also seeks an order enjoining the Bonded Principals and the Indemnitors

from disposing of the materials currently in their possession or control.

           69.        The order will preserve the benefit of the bargain between the Surety, the Bonded

Principals and the Indemnitors as well as the status quo on the Bonded Projects and the order will

prevent the Surety from suffering irreparable harm it otherwise would.

           70.        Injunctive relief is warranted because the Surety has (1) a reasonable chance of

success to prevail on the merits; (2) a substantial threat of irreparable harm to which there is no



{9254/001//01555119;2 }                               18
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 19 of 22




adequate remedy at law; (3) a threatened injury whose severity outweighs the harm the relief would

inflict on the Bonded Principals and the Indemnitors, if any; and (4) the right to such relief because

it would not be a disservice to the public.

           71.        The Surety meets these requirements because it has an enforceable GIA. The

Surety is entitled therein to indemnification, the receipt of the Bonded Contract funds and

materials, and the use and receipt of collateral.

           72.        The Surety has a substantial threat of irreparable harm because without the

injunctive relief, the Surety will still have to perform under the Bonds while litigation ensues and

time elapses but without assurance that the Bonded Principals and the Indemnitors are preserving

bonded contract proceeds, materials, and assets. Also, there is no assurance the Bonded Principals

and the Indemnitors will not become insolvent.

           73.        This injury to the Surety clearly outweighs the harm an injunction would inflict on

the Bonded Principals and the Indemnitors in that both requested that the Bonds be issued, the

Bonded Principals already received bonded contract proceeds, have been paid for materials which

they have failed and refused to provide to the Obligees and surety for utilization in the Bonded

Projects and the GIA was agreed to in consideration for the Bonds being issued.

           74.        The GIA sets forth the promise of the Bonded Principals and the Indemnitors to

post collateral.

           75.        Additionally, the Surety has and will continue to suffer losses which resulted from

the Bonded Principals’ failure to perform.

           76.        Post-judgment remedies are of little use to the Surety when it is required to expend

money now in furtherance of the Bonded Principals’ ongoing obligations under the Bonded

Contracts.




{9254/001//01555119;2 }                                19
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 20 of 22




           77.        Finally, the public interest favors the enforcement of a bargained for agreement.

Here, the GIA, is a favored mechanism to protect the Surety who guarantees the performance of

these Bonded Contracts.

           78.        Accordingly, the injunctive relief requested by the Surety is reasonable, necessary

and warranted. This relief protects the Surety, maintains the status quo, honors the bargained for

deal between the Surety, the Bonded Principals and the Indemnitors, and ensures the Bonded

Projects are completed.


           WHEREFORE, The Surety prays for judgment on Count II in its favor and against

defendants Pal’s Glass Service, Inc.; Blu Rock Concrete, LLC; Integrated Group Holdings, Inc.;

Sinclair Masonry, Inc., Integrated Properties, LLC, Tim L. Sinclair and David A. Haynes, and each

of them jointly and severally; that each are enjoined in the following manner: (1) the Bonded

Principals and the Indemnitors shall refrain and are precluded from spending or otherwise allowing

the remaining bonded contract proceeds to dissipate until collateral in the amount of $4,500,000

is posted; and (2) the Bonded Principals and the Indemnitors shall refrain and are precluded from

disposing of the materials currently in their possession or control and in turn shall hand over to the

Surety all materials; plus attorney’s fees, expenses, and costs incurred; for the costs of this action;

for consultants’ costs and expenses; and for such further relief that the Court deems just and proper.


                                   COUNT III – QUIA TIMET RELIEF1

1
 Quia timet is the right of a surety to demand that the principal place the surety "in funds" when there are reasonable
grounds to believe that the surety will suffer a loss in the future because the principal is likely to default on its primary
obligation to the creditor. See New Orleans v. Gaines's Adm'r, 131 U.S. 191, 212, 33 L. Ed. 99, 9 S. Ct. 745
(1889); Morley Constr. Co. v. Maryland Casualty Co., 90 F.2d 976, 977-78 (8th Cir.), cert. denied, 302 U.S. 748, 58
S. Ct. 266, 82 L. Ed. 578 (1937). Exoneration, though closely related, is distinct. It is the surety's right, after the
principal's debt has matured, to compel the principal to honor its obligation to the creditor. See Filner v. Shapiro, 633
F.2d 139, 142 (2d Cir. 1980); 74 Am Jur. 2d Suretyship § 174, at 122 (1974); Restatement of Security § 112 (1941).
Historically, a bill quia timet was the procedural device by which a court of equity would exercise its jurisdiction "to
protect a party against the occurrence of some future injury which he fears he may suffer, and which he cannot avoid



{9254/001//01555119;2 }                                     20
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 21 of 22




           79.        The Surety realleges and incorporates every allegation of the preceding paragraphs

as though fully set forth below.

           80.        There are losses on the Bonded Contracts, additional claims currently being

investigated and there is a likelihood of future claims on the Bonds by one or more obligee,

subcontractor or supplier arising out of one or more of the Bonded Principals’ defaults, including,

but not limited to, their failure to complete performance of the Bonded Contract or pay outstanding

invoices to subcontractors or suppliers.

           81.        The Surety will continue to suffer future losses based on one or more Bonded

Principal’s default, non-performance and failure to pay.

           82.        The Surety believes the total penal sum of the Bonds is at risk of being expended

by the Surety to complete the Bonded Projects and pay bonded subcontractors and suppliers for

labor and/or materials supplied to the Bonded Contracts.

           83.        The Surety is obligated to pay these sums so long as valid claims are made under

the Bonds.

           84.        The Surety has paid losses and expects there will be additional valid claims made.




by a present action at law." Mann & Jennings, Quia Timet: A Remedy for the Fearful Surety, 20 Forum 685, 686
(1985); see 4 Pomeroy's Equity Jurisprudence §§ 1393-94, at 1021-22 (5th ed. 1941). Quia timet is the applicable
remedy available to the surety before the principal's debt is mature when it becomes likely that the principal will
default on his obligation; exoneration is the proper remedy once liability has matured and the principal has defaulted
on his debt to the creditor. Quia timet and exoneration contain common substantive elements. Specifically, the surety
must establish that the debt is presently due (exoneration) or will come due (quia timet), that the principal is or will
be liable for the debt, and, that absent equitable relief, the surety will be prejudiced because it will be forced to advance
the money to the creditor. See Admiral Oriental Line v. United States, 86 F.2d 201, 204 (2d Cir. 1936). In Admiral
Oriental, Judge Learned Hand stated that “before paying the debt a surety may call upon the principal to exonerate
him by discharging it; he is not obliged to make inroads into his own resources when the loss must in the end fall upon
the principal." Id. (emphasis added); see Filner, 633 F.2d at 142 ("the existence of the principal's duty to pay gives a
surety the equitable right to call upon the principal to exonerate him from liability by discharging the debt when it
becomes due").


{9254/001//01555119;2 }                                     21
        Case 6:19-cv-01026-EFM-KGG Document 1 Filed 02/05/19 Page 22 of 22




           85.        These expected losses are not speculative and are recoverable now by the Surety

“in advance” of all actual losses occurring.

           86.        The purpose of this remedy is to assist the Surety in fulfilling its obligation to

complete the Bonded Projects and pay valid claims made by bonded subcontractors and suppliers.

           87.        The Surety has and is expected to continue to incur legal fees, expenses and costs

as a direct result of fulfilling its obligation to complete the Bonded Projects and pay claims made

by bonded subcontractors and suppliers.

           88.        The Surety is expected to incur consultants’ expenses and costs that are incurred in

the investigation and evaluation of the claims made on the Bonded Projects.

           WHEREFORE, The Surety prays for judgment on Count III in its favor and against Pal’s

Glass Service, Inc.; Integrated Group Holdings, Inc.; and Blu Rock Concrete, LLC; jointly and

severally, in an amount in excess of $4,500,000; plus attorney’s fees, expenses, and costs incurred;

for the costs of this action; for consultants’ costs and expenses; and for such further relief that the

Court deems just and proper.

                                                Respectfully submitted,

                                                LEVY CRAIG LAW FIRM
                                                A PROFESSIONAL CORPORATION

                                                By      /s/ Jason S. Leiker
                                                    Jason S. Leiker         KS #20675
                                                    James A. Breckenridge         KS #27131
                                                    4520 Main Street, Suite 1600
                                                    Kansas City, Missouri 64111
                                                    (816) 474-8181
                                                    Fax: 816/382-6606
                                                    jleiker@levycraig.com
                                                    jbreckenridge@levycraig.com
                                                Attorneys for Plaintiff




{9254/001//01555119;2 }                                22
